         Case 1:20-cv-01212-CRC Document 23 Filed 03/23/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CONNIE C. RESHARD,

                       Plaintiff,

                       v.                          Case No. 20-cv-1212

 BARBARA J. STEVENSON,

                       Defendant.

                                    MEMORANDUM OPINION

       In May 2020, Connie C. Reshard, a self-represented attorney, filed suit asserting a host of

D.C. law claims against her former landlord, Barbara J. Stevenson. The suit stems from a long-

running dispute between the two women over Reshard’s lease of a condominium unit from

Stevenson in D.C.

       The complaint avails itself of the Court’s diversity jurisdiction and, as relevant here,

alleges that Reshard resides in Maryland whereas Stevenson resides in the District of Columbia.

See Compl. ¶¶ 2–3, ECF No. 1. Although the case was initially assigned to Judge Boasberg, it

was subsequently reassigned to this Court under the local rule on related cases. See Feb. 11,

2021, Min. Order; see also LCvR 40.5(a)(4). As it happens, Reshard had previously filed the

same claims against Stevenson in a case assigned to this Court in 2018. See Reshard v.

Stevenson, No. 18-cv-775, 2018 WL 10667526 (D.D.C. Oct. 5, 2018), aff’d, 801 F. App’x 790
           Case 1:20-cv-01212-CRC Document 23 Filed 03/23/21 Page 2 of 4




(D.C. Cir. 2020). 1 That case was dismissed without prejudice for failure to effectuate service of

process. See id.

       In November 2020, Stevenson (who is also representing herself) moved to dismiss the

complaint for lack of subject matter jurisdiction. 2 See Mot. to Dismiss, ECF No. 10. Stevenson

contended that the Court lacked diversity jurisdiction over the case because, contrary to the

allegations in the complaint, both parties resided in Maryland when Reshard filed the complaint

in May 2020. See id. at 6. In support of that contention, Stevenson submitted an affidavit

attesting to the following facts. See Mot. to Dismiss, Ex. J, ECF No. 10-2. From 1994 to 2018,

Stevenson lived in a single-family home in Silver Spring, Maryland. Id. ¶ 2. In 2018, Stevenson

moved to her D.C. condo and resided there until March 2020, when “for personal reasons related

to the spreading coronavirus pandemic” she “decided that continuing to live in a multi-unit

building in the District of Columbia was not safe for [her] health.” Id. Stevenson thus relocated

to her home in Silver Spring, where she has resided ever since. Id. Additionally, Stevenson

avers that she votes in Maryland, pays state and federal taxes in Maryland, and considers

Maryland to be her domicile. Id.

       Reshard contests Stevenson’s characterization of her domicile. See Resp. re Mot. to

Dismiss at 4–5, ECF No. 13. Specifically, Reshard claims that Stevenson has “repeatedly



       1
         The reassignment was also prompted by Judge Boasberg’s discovery that he personally
knew the defendant. See Feb. 11, 2021, Min. Order. Thereafter, Reshard moved to disqualify
the undersigned on the grounds that the case should have been randomly assigned to another
judge as opposed to directly transferred. See Mot. for Recusal, ECF No. 19. According to
Reshard, both this Court and Judge Boasberg harbor personal bias against her. See id. The
Court denied the recusal motion following a hearing. See Feb. 23, 2021, Min. Order; see also
Feb. 25, 2021, Min. Order.
       2
          Stevenson also requested dismissal for failure to state a claim under Rule 12(b)(6). See
id. at 6–11. The Court declines to address that portion of the motion given its conclusion that it
lacks subject matter jurisdiction over this case.

                                                 2
          Case 1:20-cv-01212-CRC Document 23 Filed 03/23/21 Page 3 of 4




asserted” in other contexts that Stevenson’s D.C. condo is “her permanent home and domicile.”

Id. at 4; see also id. at 5 (claiming that Stevenson “repeatedly assert[ed] the plan to live in [D.C.]

because she was retired”). Reshard also gleans evidence of Stevenson’s D.C. residency from

her attempts to effectuate service. For instance, Reshard points out that Stevenson refused to

accept service by certified mail at the D.C. condo. Id. at 5. Reshard further claims that staff at

Stevenson’s D.C. condo told Reshard’s process server that Stevenson resided there. Id. Finally,

Reshard argues that even if Stevenson did relocate to Maryland in March 2020, the coronavirus

is a “temporary reason” to move and therefore cannot change a person’s residency for

jurisdictional purposes. Id. at 6.

       Where, as here, “a party expressly declares [her] [domiciliary] intent, and the opposing

written submissions do not demonstrate the falsity of the declaration with reasonable certainty,

. . . the court cannot rest its decision simply on the paper record[.]” Prakash v. Am. Univ., 727

F.2d 1174, 1180 (D.C. Cir. 1984). Instead, the court “must hold a hearing in order to adequately

assess credibility.” Id. Consistent with this mandate, on February 1, 2021, Judge Boasberg

issued a Minute Order directing the parties to “appear for an evidentiary hearing by video

regarding whether diversity jurisdiction exists” on February 11, 2021. See Feb. 1, 2021, Min.

Order. At the February 11 hearing, Judge Boasberg discovered that he knew the defendant and

must recuse. See Feb. 11, 2021, Min. Order. That same day, the case was reassigned to this

Court by consent under the Court’s related case rule. See ECF No. 17; see LCvR 40.5(a)(4).

       Following the reassignment, this Court independently reviewed the record and likewise

concluded that an evidentiary hearing was necessary under Prakash, 727 F.2d at 1180. On

February 25, 2021 (that is, two weeks after the originally-scheduled evidentiary hearing before

Judge Boasberg), the Court directed the parties to appear for an evidentiary hearing on the issue



                                                  3
         Case 1:20-cv-01212-CRC Document 23 Filed 03/23/21 Page 4 of 4




of Stevenson’s domicile on April 1, 2021. See Feb. 25, 2021, Min. Order. This schedule, the

Court explained, afforded the parties reasonable time to prepare in light of the fact that Reshard

had been “on notice of her opportunity to present evidence at a hearing since at least February 1,

2021, when the prior presiding judge scheduled such a hearing for February 11, 2021[.]” Id. In

other words, an April 1, 2021 hearing date effectively afforded the parties two months of

preparation. Neither party filed any motion to extend that deadline.

       On March 17, 2021, Reshard notified the Court that “[i]n order to avoid further delay,”

she would “withdraw[] her objection that [Stevenson] was not domiciled in the State of

Maryland on May 8, 2020.” See Notice, ECF No. 21. As a result, it is now undisputed that

Reshard and Stevenson both resided in Maryland when Reshard filed the complaint. In order

“[f]or diversity jurisdiction to exist,” however, “no plaintiff may share state citizenship with any

defendant” as measured at the time the complaint is filed. CostCommand, LLC v. WH Adm’rs,

Inc., 820 F.3d 19, 21 (D.C. Cir. 2016). Accordingly, the Court must dismiss this case for lack of

subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).

       For the foregoing reasons, the Court will grant Defendant’s Motion to Dismiss. A

separate order shall accompany this memorandum opinion.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: March 23, 2021




                                                 4
